Citation Nr: 0403574	
Decision Date: 02/09/04    Archive Date: 02/23/04

DOCKET NO.  03-07 787	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a right hand 
disorder.

2.  Entitlement to service connection for a right ankle 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel




INTRODUCTION

The veteran had active service from May 1976 to May 1979 and 
from June 1983 to December 2000. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2000 rating decision by 
which the RO, among other things, denied service connection 
for left hip disability, bilateral hand pain and soreness, 
and right ankle pain.  The veteran was notified of that 
decision in January 2001 and filed a notice of disagreement 
in August 2001.  By a decision review officer decision dated 
in January 2003, the RO included left hip symptoms and left 
hand symptoms complained of by the veteran in the ratings for 
previously service-connected disc disease of the lumbosacral 
spine and disc disease of the cervical spine, respectively.  
Consequently, the only remaining issues on appeal are service 
connection claims for right ankle disability and right hand 
disability.  


REMAND

The veteran contends that his right hand disorder is related 
to service in that, during the last year of military service 
he experienced soreness when playing golf.  The veteran also 
contends that the right ankle disorder began during service 
probably from compensating for the leg-length discrepancy and 
pain in the left ankle after injury and treatment for a left 
tibia and fibula fracture.

In a Written Brief Presentation dated in November 2003, the 
veteran's representative argues that the appeal should be 
returned to the RO for readjudication under the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)), 
because the required notice was not provided as to the 
specific claims now on appeal.  In this regard, while the 
veteran was notified in September 2001 of the obligations 
under VCAA, the evidence needed to substantiate claims for 
service connection, and the obligations of VA and the veteran 
to produce evidence, the notice was issued subsequent to the 
rating decision now on appeal, and it addressed claims of 
service connection for bilateral hearing loss and tinnitus.  
Consequently, specific notice under the VCAA as to the right 
ankle and right hand claims is necessary before proceeding 
further in this matter.  See Pelegrini v. Principi, No. 01-
944 (U.S. Vet. App. Jan. 13, 2004).

Accordingly, the case is REMANDED for the following action:

1.  The RO should review the claims file 
and ensure that notification and any 
additional development action required by 
the regulations implementing the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), is 
completed.  38 C.F.R. § 3.159.  

2.  After the above-requested development 
has been completed, the RO should again 
review the record, including the newly 
obtained evidence.  If any additional 
development is warranted in light of any 
newly received evidence, that development 
should be accomplished.  If any benefit 
sought on appeal remains denied, the 
appellant and his representative should be 
furnished a supplemental statement of the 
case (SSOC) that addresses all proffered 
theories for service connection of the 
issues on appeal, including secondary 
service connection under 38 C.F.R. § 3.310 
(2003), and given the opportunity to 
respond.

After giving the veteran an opportunity to respond to the 
SSOC, the case should be returned to the Board.  (The 
appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).)

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).

